DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
Regarding claim 1, 
“wherein the first arithmetic unit uses the encrypted software and firmware program or information of the first storage unit to make the transfer key computation program to generate the transfer key, and decrypting the encrypted information key into an information key by using the transfer key” should be “wherein the first arithmetic unit uses the encrypted software and firmware program or information of the first storage unit to make a transfer key computation program to generate a transfer key, and decrypting an encrypted information key into an information key by using the transfer key”;
“wherein the second module sends the decrypted software and firmware program or information from to the first module” should be “wherein the second module sends the decrypted software and firmware program or information to the first module”.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first module”, “a first arithmetic unit”, “a first control unit”, “a second module”, “a second decryption unit” and “a second control unit” in claim 1;
“the second decryption unit” in claim 2;
“the first arithmetic unit”, “the first module” and “the first control unit” in claim 4;
 “the first control unit” in claim 5;
“a third module”, “a third arithmetic unit”, “a third control unit”, “a fourth module”, “a fourth decryption unit” and “a fourth control unit” in claim 6;
“the fourth decryption unit” in claim 7;
“the third module”, “the fourth arithmetic unit” and “the fourth decryption unit” in claim 9.
“the third control unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the first module sends the information key and the encrypted software and firmware program or information to the second module, and storing the information key and the encrypted software and firmware program or information in the second storage unit” indicates “the second module” and “the second storage unit” and the next paragraphs of this limitation disclose “a second module” including “a second storage”, so that the second module and the second storage unit is construed such that they correspond to “a second module” and “a second storage” in the next paragraphs. In addition, the claim would be carefully amended not to further generate similar issues associated with antecedents in the next paragraphs such as “a second module” and “a second storage unit”.
Regarding claim 6, the limitation “wherein the third module sending the encrypted software and firmware program or information to the fourth module” indicates “the fourth module” and the next paragraphs of this limitation disclose “a fourth module”, so that the fourth module is construed such that it corresponds to “a fourth module” in the next paragraphs. In similar to claim 1, the claim would be carefully amended not to further generate the similar issues in the next paragraphs such as “a fourth module”.

Response to Amendment
	Claims 1, 4, 6 and 9 have been amended and claim 8 has been cancelled. Claims 1-7 and 9-10 are currently pending. Applicant’s amendments, with respect to the objections to claims 4 and 9, overcome the objections to the claims. The objection has been withdrawn. Applicant’s amendments, with respect to claims 1 and 6, overcome §102 rejections to the claims. The 102 rejections have been withdrawn.

Response to Arguments
	Applicant's arguments dated 09/26/2022, with respect to the rejection(s) of claim(s) 1and 6 under 35 U.S.C. § 102 have been fully considered and are persuasive. However, in view of further search and consideration of the amended claims, claims 1 and 6 are newly rejected. Please see the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt et al., US-20150288523-A1 (hereinafter “Burghardt ‘523”) in view of DOLIWA, US-20190087577-A1 (hereinafter “DOLIWA ‘577”) and KATAOKA et al., US-20220156392-A1 (hereinafter “KATAOKA ‘392”) and COLNOT, US-20140082373-A1 (hereinafter “COLNOT ‘373”).
Per claim 1 (independent):
Burghardt ‘523 discloses: A protection system for software and firmware or information including: 
a first module (a microcontroller unit 104 in FIG. 1 equates a first module) including:
a first storage unit for storing a software and firmware program or an information; 
a first arithmetic unit for using, operating or processing the software and firmware program or the information; and 
a first control unit for controlling operation of the first storage unit and the first arithmetic unit 
(FIG. 1, [0026], The smart card 100 comprises a secure element 102 … and a microcontroller unit 104 (a first module); FIG. 2, [0027], a firmware installation method 200. In this embodiment, the microcontroller unit 104 enters 202 into an In-Application Programming (IAP) mode, which facilitates the installation of firmware into the memory unit of said smart card. The memory unit (a first storage unit) may be comprised in the microcontroller unit; [0028], the microcontroller unit 104 may calculate another checksum (via a first arithmetic unit), in order to check whether the forwarded firmware image contains transmission errors.);
a second module (a secure element 102 in FIG. 1) with capability of preventing external intrusion or operating securely, including:
a second storage unit for storing an information key; 
a second decryption unit using the information key to decrypt the encrypted software and firmware program or the information; and 
a second control unit for controlling operation of the second storage unit and the second decryption unit 
(FIG. 1, [0026], The smart card 100 comprises a secure element 102 (a second module) … and a microcontroller unit 104; FIG. 2, [0027], The secure element 102 validates 206 the firmware image. If the firmware image is valid, then the firmware may be installed 208 in the memory unit; [0028], the firmware image may have been encrypted by a firmware provider using a secret key. This secret key (an information key) may also have been provided to the secure element 102, in which it may have been stored securely (in a second storage unit). The secure element 102 may decrypt the firmware image using the secret key (via a second decryption unit).);
wherein the first control unit further controls communication between the first module and the second module, and the second control unit further controls communication between the second module and the first module (FIG. 1, [0026], The smart card 100 comprises a secure element 102 (a second module) … and a microcontroller unit 104 (a first module) … The secure element 102 is coupled to the microcontroller unit 104 through a connection 110 (controls communication), which may be serial Universal Asynchronous Receiver/ Transmitter (UART) connection.).

Burghardt ‘523 does not disclose but DOLIWA ‘577 discloses: wherein the first arithmetic unit uses the encrypted software and firmware program or information of the first storage unit to make the transfer key computation program to generate the transfer key, and decrypting the encrypted information key into an information key by using the transfer key ([0015], The KDD may be characterized as being an elliptic curve private key and the shared secret may be generated using elliptic curve Diffie-Hellman … using a firmware signature verification key (FSK) to verify the firmware for the device (use the encrypted software and firmware program) … using the FSK as an input parameter for generating a shared secret; [0016], the IC (the first storage unit) being enabled by the first entity to decrypt the encrypted firmware decryption key (the encrypted information key) using a second shared secret (the transfer key), the second shared secret generated using a public key and the KDD (the transfer key computation program), wherein the second shared secret is the same as the first shared secret, and the firmware decryption key is used for decrypting encrypted firmware (encrypted software and firmware program) in the IC; Note that the FSK obtained by using a certain firmware (uses the encrypted software and firmware program) to be verified is inputted for making the shared secret (the transfer key) calculated via the KDD (the transfer key computation program), where the encrypted firmware decryption key (the encrypted information key) is to be decrypted by the shared secret.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burghardt ‘523 with the decryption of encrypted firmware in the IC via the firmware decryption key which is to be decrypted by the shared secret generated using a public key and the KDD receiving the firmware signature verification key as an input as taught by DOLIWA ‘577 because it would protect the firmware that is put on the IoT device during manufacturing from misuse or extraction of secrets or tampering at each different entities between an IC manufacturer, a device manufacturer of an IoT device, and a contract manufacturer [0002][0011-0014]. Additionally, DOLIWA ‘577 is analogous to the claimed invention because it teaches a method for protecting the confidentiality and integrity of firmware of an IoT device [0008].

Burghardt ‘523 in view of DOLIWA ‘577 does not disclose “the first module sends the information key and the encrypted software and firmware program or information to the second module; the second module sends the decrypted software and firmware program or information to the first module”, but KATAOKA ‘392 discloses: wherein the first module sends the encrypted software and firmware program or information to the second module, and storing an information key and the encrypted software and firmware program or information in the second storage unit; 
where the second module sends the decrypted software and firmware program or information from to the first module and the decrypted software and firmware program or information is stored in the first storage unit 
(FIG. 8, [0121], The decryption part 23 of the security unit 200 (the second module) decrypts the encrypted control program 91 received from the control unit 100 (the first module) with the key 93 (an information key) of the secure chip 205, and then transfers it to the control unit 100 (step T19).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burghardt ‘523 in view of DOLIWA ‘577 with the decryption of encrypted control program in a security unit by using the stored key at the security unit and transferring the decrypted control program to a control unit as taught by KATAOKA ‘392 because it would make the device less prone to unauthorized access to a decrypted control program device by decrypting it within the secure unit separate from the control unit. Additionally, KATAOKA ‘392 is analogous to the claimed invention because it teaches the decryption processing including the security unit and the control unit, where plaintext control program is to be encrypted and decrypted with a key [0118].

Burghardt ‘523 in view of DOLIWA ‘577 and KATAOKA ‘392 still does not teach “the first module sends the information key to the second module”, but COLNOT ‘373 discloses:  wherein the first module sends the information key and the encrypted software and firmware program or information to the second module (FIG. 2A, [0036], the service provider server 206 (the first module) includes a firmware source 214 (the encrypted software and firmware) and a key source 216 (the information key). The key source stores two different group keys, GK1 and GK2, and the firmware source stores an encrypted firmware image, EF, which is encrypted with the first crypto-key, GK1, and a double-encrypted firmware image, E2F, which is the encrypted firmware image, EF, encrypted a second time using the second crypto-key, GK2; FIG. 2B, [0038], The Get GK2 service is configured to implement a mutual authentication operation between the secure element and the service provider server, to transfer the second crypto-key, GK2 (the information key), to the secure element (the second module) (sent) through a secure channel … the double-encrypted firmware image, E2F (the encrypted software and firmware program), is downloaded from the firmware source (of the service provider server 206; the first module) to code blocks of the computing device's non-volatile memory … Decrypting the double-encrypted firmware image, E2F, with the second crypto-key, GK2, results in the encrypted firmware image, EF. The decryption operation performed by the secure element (the second module).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burghardt ‘523 in view of DOLIWA ‘577 and KATAOKA ‘392 with the transferring encrypted firmware image and the group key (GK) to the secure element in order to get decrypted firmware as taught by COLNOT ‘373 because it would enhance the security of firmware installation in a flexible way by changing the group key on the service provider server, i.e. the secure element would not decrypt the firmware image if the group key is not known in the secure element [0043]. Additionally, COLNOT ‘373 is analogous to the claimed invention because it teaches a method for updating firmware in a computing device, in which the computing device includes a host processor and a non-volatile memory [0002].

Per claim 2 (dependent on claim 1):
Burghardt ‘523 in view of DOLIWA ‘577 and KATAOKA ‘392 and COLNOT ‘373 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Burghardt ‘523 discloses: The protection system for software and firmware or information as claimed in claim 1, wherein the second decryption unit decrypts the software and firmware program or the information with the information key in the second module (FIG. 2, [0028], the firmware image may have been encrypted by a firmware provider using a secret key. This secret key (the information key) may also have been provided to the secure element 102, in which it may have been stored securely. The secure element 102 (via the second decryption unit) may decrypt the firmware image using the secret key.).

Per claim 3 (dependent on claim 2):
Burghardt ‘523 in view of DOLIWA ‘577 and KATAOKA ‘392 and COLNOT ‘373 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
Burghardt ‘523 discloses: The protection system for software and firmware or information as claimed in claim 2, wherein the software and firmware program or the information decrypted with the information key is operated by the first arithmetic unit (FIG. 2, [0027], The secure element 102 validates 206 the firmware image; [0028], The secure element 102 may decrypt the firmware image using the secret key (the information key) … the microcontroller unit 104 may calculate another checksum (via the first arithmetic unit), in order to check whether the forwarded firmware image contains transmission errors.).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt ‘523 in view of DOLIWA ‘577 and KATAOKA ‘392.
Per claim 6 (independent):
Burghardt ‘523 discloses: A protection system for software and firmware or information including:
a third module (a microcontroller unit 104 in FIG. 1) including:
a third storage unit for storing a software and firmware program or an information; 
a third arithmetic unit for using, operating or processing the software and firmware program or the information; and 
a third control unit for controlling the third storage unit and the third arithmetic unit 
(FIG. 1, [0026], The smart card 100 comprises a secure element 102 … and a microcontroller unit 104 (a third module); FIG. 2, [0027], a firmware installation method 200. In this embodiment, the microcontroller unit 104 enters 202 into an In-Application Programming (IAP) mode, which facilitates the installation of firmware into the memory unit of said smart card. The memory unit (a third storage unit) may be comprised in the microcontroller unit; [0028], the microcontroller unit 104 may calculate another checksum (via a third arithmetic unit), in order to check whether the forwarded firmware image contains transmission errors.);
a fourth module (a secure element 102 in FIG. 1) with capability of preventing external intrusion or operating securely, including:
a fourth storage unit for storing an information key; 
a fourth decryption unit using the information key to decrypt the encrypted software and firmware program or the information; 
a fifth storage unit for storing a software and firmware program;
a fourth arithmetic unit for using, operating or processing the software and firmware program;
a fourth control unit for controlling operation of the fourth storage unit, the fourth decryption unit, the fifth storage unit and the fourth arithmetic unit
 (FIG. 1, [0026], The smart card 100 comprises a secure element 102 (a fourth module) … and a microcontroller unit 104; FIG. 2, [0027], The secure element 102 validates 206 the firmware image. If the firmware image is valid, then the firmware may be installed 208 in the memory unit; [0028], The secure element 102 may calculate a checksum of the firmware image (via a fourth arithmetic unit) and compare the calculated checksum with a checksum stored in the firmware image … the firmware image may have been encrypted by a firmware provider using a secret key. This secret key (an information key) may also have been provided to the secure element 102, in which it may have been stored securely (at a fourth storage unit). The secure element 102 may decrypt the firmware image using the secret key (via a fourth decryption unit); [0022], Furthermore, the secure element validates the firmware image. Furthermore, the secure element forwards the firmware image to the microcontroller unit if the firmware image is valid; Note that the firmware image would be stored (at a fifth storage unit) in the secure element to be validated by calculating checksums.);
wherein the third control unit further controls communication between the third module and the fourth module, and the fourth control unit further controls communication between the fourth module and the third module (FIG. 1, [0026], The smart card 100 comprises a secure element 102 (the fourth module) … and a microcontroller unit 104 (the third module) … The secure element 102 is coupled to the microcontroller unit 104 through a connection 110 (controls communication), which may be serial Universal Asynchronous Receiver/ Transmitter (UART) connection.).

Burghardt ‘523 does not disclose but DOLIWA ‘577 discloses: 
a fifth storage unit for storing a transfer key computation program;
a fourth arithmetic unit for generating a transfer key with the encrypted software and firmware program or information by using the transfer key computation program 
([0015], The KDD may be characterized as being an elliptic curve private key and the shared secret may be generated using elliptic curve Diffie-Hellman … using a firmware signature verification key (FSK) to verify the firmware for the device (with the encrypted software and firmware program) … using the FSK as an input parameter for generating a shared secret; [0016], the IC being enabled by the first entity to decrypt the encrypted firmware decryption key using a second shared secret, the second shared secret (generating a transfer key) generated using a public key and the KDD (the transfer key computation program).);
wherein the fourth decryption unit uses the transfer key to decrypt the encrypted information key into an information key, and storing the information key in the fourth storage unit; 
wherein the fourth decryption unit decrypts the encrypted software and firmware program or information with the decrypted information key
([0015], The KDD may be characterized as being an elliptic curve private key and the shared secret may be generated using elliptic curve Diffie-Hellman … using a firmware signature verification key (FSK) to verify the firmware for the device … using the FSK as an input parameter for generating a shared secret; [0016], the IC being enabled by the first entity to decrypt the encrypted firmware decryption key (the encrypted information key) using a second shared secret (the transfer key), the second shared secret generated using a public key and the KDD, wherein the second shared secret is the same as the first shared secret, and the firmware decryption key (the decrypted information key) is used for decrypting encrypted firmware (decrypts the encrypted software and firmware program) in the IC.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burghardt ‘523 with the decryption of encrypted firmware in the IC via the firmware decryption key which is to be decrypted by the shared secret generated using a public key and the KDD receiving the firmware signature verification key as an input as taught by DOLIWA ‘577 because it would protect the firmware that is put on the IoT device during manufacturing from misuse or extraction of secrets or tampering at each different entities between an IC manufacturer, a device manufacturer of an IoT device, and a contract manufacturer [0002][0011-0014].

Burghardt ‘523 in view of DOLIWA ‘577 does not disclose but KATAOKA ‘392 discloses: 
wherein the third module sending the encrypted software and firmware program or information to the fourth module;
wherein the decrypted software and firmware program or information is transmitted from the fourth module to the third module and the decrypted software and firmware program or information is stored in the third storage unit 
(FIG. 8, [0121], The decryption part 23 of the security unit 200 (the fourth module) decrypts the encrypted control program 91 (the encrypted software and firmware program) received from the control unit 100 with the key 93 of the secure chip 205, and then transfers it (the decrypted software and firmware program) to the control unit 100 (step T19) (the third module).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burghardt ‘523 in view of DOLIWA ‘577 with the decryption of encrypted control program in a security unit by using the stored key at the security unit and transferring the decrypted control program to a control unit as taught by KATAOKA ‘392 because it would make the device less prone to unauthorized access to a decrypted control program device by decrypting within the secure unit separate from the control unit..

Per claim 7 (dependent on claim 6):
Burghardt ‘523 in view of DOLIWA ‘577 and KATAOKA ‘392 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference.
Burghardt ‘523 discloses: The protection system for software and firmware or information as claimed in claim 6, wherein the fourth decryption unit decrypts the software and firmware program or the information with the information key in the fourth module (FIG. 2, [0028], the firmware image may have been encrypted by a firmware provider using a secret key. This secret key (the information key) may also have been provided to the secure element 102, in which it may have been stored securely. The secure element 102 (via the fourth decryption unit) may decrypt the firmware image using the secret key.).

Allowable Subject Matter
Claim(s) 4-5 and 9-10 is/are allowed.
Regarding claim 4, the prior art of record (Burghardt ‘523 in view of DOLIWA ‘577 and KATAOKA ‘392 and COLNOT ‘373) does not disclose “the server sending the encrypted software and firmware program or information, the encrypted information key, and the transfer key computation program to a burner;
the burner burning the encrypted software and firmware program or information, the encrypted information key, and the transfer key computation program into the first storage unit of a first module” in the recited context.
Rather, Burghardt ‘523 teaches that a microcontroller unit facilitates an installation of firmware into the memory of a smart card in which a secure element validates the firmware image to install the firmware in the memory unit and a secret key has been securely stored in the secure element to decrypt the firmware image using the secret key. However, Burghardt ‘523 does not recite anything about “the burner” burning the firmware, the encrypted information key, and the transfer key computation program into a storage unit. To this, DOLIWA ‘577 discloses a sequence of processes generating a decrypted firmware decryption key based on the shared secret derived by combining the KDD and the FSK verifying firmware for a device, however this reference is silent as to “burning” security information related to encrypted firmware program into a storage unit. KATAOKA ‘392 teaches a control unit of a device sends an encrypted control program to a security unit that decrypts the encrypted control program and transfers it to the control unit, but this reference has nothing to do with “burning” the encrypted software and its related security information into a storage unit. COLNOT ‘373 teaches that an encrypted firmware image and a decryption key is to be downloaded into a computing device from a service provider server over a secure channel in order to decrypt the encrypted firmware image. Nor does this reference recite anything about “burning” the encrypted software and information.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 9, features corresponding to those of claim 4 in the respective context(s). 
Dependent claims 5 and 10 are allowed in view of their respective dependence from claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499